Exhibit 10.18

RESTRICTED STOCK UNIT AWARD AGREEMENT

(Performance-Based Vesting)

Amended January 2012

Towers Watson & Co.

2009 Long Term Incentive Plan

This RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), made as of this
     day of                     , 20    , between Towers Watson & Co., a
Delaware corporation (the “Company”), and [NAME] (the “Participant”), is made
pursuant to the terms of the Company’s 2009 Long Term Incentive Plan (the
“Plan”). Capitalized terms used herein but not defined shall have the meanings
set forth in the Plan.

Section 1. Restricted Stock Unit Award. The Company grants to the Participant,
on the terms and conditions hereinafter set forth, an award (the “Award”) of
         restricted stock units (the “RSUs”), effective as of the date hereof.
The RSUs are notional, non-voting units of measurement based on the Fair Market
Value of the Common Stock, which will entitle the Participant to receive a
payment, subject to the terms hereof, in shares of Class A Common Stock of the
Company, as provided in Section 6 hereof.

Section 2. Vesting of RSUs. The Participant shall have the right to become
vested in a number of RSUs based upon the achievement of specified levels of
financial performance during the period from July 1, 2010 through June 30, 2013
(the “Performance Period”), as set forth in Appendix A hereto, provided in
addition that the Participant remains in continuous Service through the end of
the Performance Period. Any RSUs that become vested shall thereafter be payable
in accordance with Section 6 hereof.

Section 3. Forfeiture of RSUs; Effect of Qualifying Retirement.

(a) General. Subject to Section 4 hereof, any RSUs for which the continued
Service or financial performance requirements under Section 2 (and Appendix A)
hereof have not been satisfied as of the end of the Performance Period shall be
immediately forfeited and automatically cancelled without further action of the
Company.

(b) Qualifying Retirement. Notwithstanding Section 3(a), in the event that the
Participant’s Service terminates prior to satisfaction of the Service
requirements under Section 2 as a result of a Qualifying Retirement (as defined
below), the RSUs shall not be forfeited and cancelled and instead shall continue
to vest during and be payable following the Performance Period subject to (and
to the extent provided for as a result of) (i) satisfaction of the financial
performance requirements under Section 2 and Appendix A, and (ii) Participant’s
compliance with the Non-Competition Obligations set forth in Section 6(d) of
this Award Agreement. For purposes hereof, a “Qualifying Retirement” shall mean
the Participant’s termination of Service after the Participant has attained age
55 with fifteen (15) years of service with the Company and/or with either or
both of the legacy companies (Towers, Perrin, Forster and Crosby, Inc. and
Watson Wyatt Worldwide, Inc.), provided that such termination of Service occurs
after the Participant has completed the first fiscal year (July 1 to June 30) of
Service during the Performance Period and provided that the Committee does not
determine that a basis exists for termination of the Participant’s Service for
Cause.

Section 4. Change in Control. Notwithstanding any provisions of this Award
Agreement or Section 12 of the Plan to the contrary, in the event of a Change of
Control occurring during the Performance Period and while the Participant
remains in Service, the number of RSUs that may become payable shall, unless the
Committee determines otherwise, be determined at the greater of (a) the 100%
target level (     RSUs) or (b) the amount determined pursuant to Appendix A
based upon the Company’s actual financial performance through the most recent
date prior to the Change of Control for which achievement of the financial
performance goals can reasonably be determined, but, in either case, vesting and
payment of the RSUs shall remain subject to the Participant’s continued Service
through the last day of the Performance Period; provided that, if the
Participant’s Service is terminated without Cause upon or within twelve
(12) months following the Change in Control, any RSUs that have not previously
been forfeited shall immediately become vested, and payment shall be made within
ten (10) days following the date of such termination, and as otherwise provided
in Section 6 hereof. For purposes of this Agreement, termination for “Cause”
means the Participant’s termination of Service due to: (i) persistent neglect or
negligence in the performance of the Participant’s employment duties;
(ii) persistent unexcused absenteeism, (iii) breach of the Company’s Code of
Business Conduct or related policies, (iv) conviction (including pleas of guilty
or no contest) for any act of fraud, misappropriation or embezzlement, (v) any
deliberate and material breach of fiduciary duty to the Company or other conduct
that leads to the material damage or prejudice of the Company, or (vi) illegal
use of controlled dangerous substances or use of alcohol to such extent as to
have a material adverse effect on the Participant’s performance of his or her
duties with respect to the Company. The Company shall have the power to
determine whether the Participant has been terminated for Cause and the date
upon which such termination for Cause occurs.

Section 5. Dividend Equivalent Rights. In the event that any dividends are paid
on shares of Common Stock during the term hereof, the Participant shall be
credited with dividend equivalent rights in respect of the dividends paid on the
shares of Common Stock subject to the RSUs hereunder. Such dividend equivalent
rights will accumulate as additional RSUs, subject to the terms hereof. All such
dividend equivalent rights shall be subject to the same vesting requirements
that apply to the RSUs from which the dividend equivalent rights are derived.



--------------------------------------------------------------------------------

Section 6. Payment of Award

(a) General. Subject to the provisions of Section 6(c) hereof, payment with
respect to the vested RSUs shall be made in shares of Class A Common Stock of
the Company, within two and one-half months following the end of the Performance
Period (or ten (10) days following the date of termination of Service, if
applicable under Section 4 hereof).

(b) Withholding. The RSUs shall be paid to the Participant after deduction of
applicable Federal, state and local income taxes and other amounts required by
law to be paid or withheld (the “Withholding Taxes”) in the amount determined by
the Company, provided that such amount shall not exceed the Participant’s
estimated federal, state and local tax obligation with respect to payment in
respect of the RSUs. In lieu of the foregoing, the Company may allow the
Participant to pay the Withholding Taxes to the Company in Common Stock, cash or
such other form as approved by the Company.

(c) Payments to “Specified Employees” Under Certain Circumstances.
Notwithstanding the provisions of Section 4 and Section 6(a) hereof, if the
Participant is deemed a “specified employee” (as such term is described in
section 409A of the Code and the treasury regulations thereunder) at a time when
such Participant becomes eligible for payments upon a “separation from service”
with the Company or any of its subsidiaries, such payments shall be made to the
Participant on the date that is six (6) months following such “separation from
service,” or upon the Participant’s death, if earlier.

(d) Non-Competition Obligations. Participant acknowledges that the Company is
engaged in a highly competitive business and has a compelling business interest
in preventing the use or disclosure of the Company’s confidential information
and trade secrets, and that Participant, by virtue of his position, has had or
will have access to confidential information and trade secrets of the Company.
Accordingly, Participant understands and agrees that continued vesting of the
RSUs under this Agreement following a Qualifying Retirement as defined in
Section 3(b) shall immediately cease, and the RSUs under this Agreement shall be
immediately forfeited and cancelled, in the event that prior to the date such
Awards become vested hereunder, Participant, acting alone or with others,
directly or indirectly, becomes connected with (either as employee, employer,
consultant, contractor, advisor, or director, or as an owner, investor, partner,
or stockholder (other than as a stockholder of less than two percent (2%) of the
issued and outstanding stock of a publicly held corporation)), obtains any
interest in, owns, manages, operates, controls, participates in, or otherwise
engages or participates in any activity, project, contract, or business in an
area or region in which the Company conducts business at the date the event
occurs, which is in competition with a business then conducted by the Company or
a subsidiary or affiliate. Participant understands and agrees that these
non-competition obligations will be in addition to and supplement any
confidentiality and non-solicitation provisions and/or agreements applicable to
associates in Participant’s country of domicile.

Section 7. Restrictions on Transfer. Neither this Agreement nor any RSUs covered
hereby may be sold, assigned, transferred, encumbered, hypothecated or pledged
by the Participant, other than to the Company.

Section 8. Participant Representations.

(a) Investment Representation. Upon the acquisition of the RSUs or Common Stock
at a time when there is not in effect a registration statement under the
Securities Act of 1933 relating to the Common Stock, the Participant hereby
represents and warrants, and by virtue of such acquisition shall be deemed to
represent and warrant, to the Company that the RSUs or Common Stock shall be
acquired for investment and not with a view to the distribution thereof, and not
with any present intention of distributing the same, and the Participant shall
provide the Company with such further representations and warranties as the
Company may require in order to ensure compliance with applicable federal and
state securities, blue sky and other laws. No RSUs or Common Stock shall be
acquired unless and until the Company and/or the Participant shall have complied
with all applicable federal or state registration, listing and/or qualification
requirements and all other requirements of law or of any regulatory agencies
having jurisdiction, unless the Committee has received evidence satisfactory to
it that the Participant may acquire the RSUs or Common Stock pursuant to an
exemption from registration under the applicable securities laws. Any
determination in this connection by the Committee shall be final, binding and
conclusive. The Company reserves the right to legend any certificate or book
entry representation of the Common Stock conditioning sales of such shares upon
compliance with applicable federal and state securities laws and regulations.

(b) Confidentiality and Non-Solicitation. Participant understands and agrees
that the granting of all Awards under the Plan are conditioned on Participant
agreeing to the Company’s confidentiality and non-solicitation provisions
applicable to associates in Participant’s country of domicile (a “Towers Watson
Confidentiality and Non-Solicitation Agreement”). Participant acknowledges that
the Towers Watson Confidentiality and Non-Solicitation Agreement will be entered
into in consideration of the Award granted pursuant to this Agreement, as well
as in consideration of the payment of any shares of Class A Common Stock of the
Company in connection herewith. To the extent that Participant has entered into
a Towers Watson Confidentiality and Non-Solicitation Agreement after
September 1, 2010, such existing agreement will satisfy this condition.
Participant understands and agrees that all Awards granted under the Plan are in
further consideration of such existing agreement, and the Participant hereby
reaffirms his or her obligations under such existing agreement. Such existing
agreement is incorporated by reference into this Agreement and shall continue to
remain in full force and effect in accordance with



--------------------------------------------------------------------------------

its terms. Participant understands and agrees that the RSUs and all Awards under
the Plan shall terminate and be immediately forfeited in the event that prior to
the date such RSUs become vested and payable hereunder Participant breaches the
terms of the Towers Watson Confidentiality and Non-Solicitation Agreement to
which Participant is a party.

Section 9. Adjustments. The RSUs granted hereunder shall be subject to the
provisions of Section 4.3 of the Plan relating to adjustments for
recapitalizations, reclassifications and other changes in the Company’s
corporate structure.

Section 10. No Right of Continued Employment. Nothing in the Plan or this
Agreement shall confer upon the Participant any right to continued Service or to
interfere in any way with any right of the Company to terminate the
Participant’s Service at any time.

Section 11. Limitation of Rights. The Participant shall not have any privileges
of a shareholder of the Company with respect to the RSUs awarded hereunder,
including without limitation any right to vote shares underlying the RSUs or to
receive dividends or other distributions in respect thereof (except for the
dividend equivalent rights provided in Section 5 hereof), until the date of the
issuance to the Participant of a share of Common Stock in payment of the RSUs.

Section 12. Notices. Any notice hereunder by the Participant shall be given to
the Company in writing and such notice shall be deemed duly given only upon
receipt thereof by the Company, delivered to Towers Watson & Co., 901 N. Glebe
Road, Arlington, VA 22203, Attention: Treasurer. Any notice hereunder by the
Company shall be given to the Participant in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Participant
may have on file with the Company.

Section 13. Construction. This Agreement and the RSUs granted hereunder are
granted by the Company pursuant to the Plan and are in all respects subject to
the terms and conditions of the Plan. The Participant hereby acknowledges that a
copy of the Plan has been delivered to the Participant and accepts the RSUs
hereunder subject to all terms and provisions of the Plan, which are
incorporated herein by reference. In the event of a conflict or ambiguity
between any term or provision contained herein and a term or provision of the
Plan, the Plan will govern and prevail. The construction of and decisions under
the Plan and this Agreement are vested in the Committee, whose determinations
shall be final, conclusive and binding upon the Participant. The Committee may
exercise negative discretion in determining the number of RSUs that become
vested and payable pursuant to the Award.

Section 14. Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware, without giving effect to the
choice of law principles thereof.

Section 15. Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

Section 16. Binding Effect. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns.

Section 17. Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties with respect to the subject matter hereof and
thereof, merging any and all prior agreements.

Section 18. Foreign Exchange Control Approval. If any foreign exchange control
approval, consent or permission is required for the acquisition of the RSUs, the
Participant shall be responsible for obtaining all such approvals, consents and
permissions. The Company or any of its Subsidiaries shall not be liable to the
Participant in any manner whatsoever in the event the Participant is unable to
acquire the RSUs as a result of the Participant’s failure to obtain any
approval, consent or permission required under applicable laws of the
jurisdiction where the Participant is employed.

Section 19. Arbitration. In the event the Participant disputes or disagrees with
any determination by the Committee with respect to the RSUs, the Plan or the
Participant, the Participant may request arbitration with respect to such
decision. The review by the arbitrator shall be limited to determining whether
the Committee’s decision was arbitrary or capricious. This arbitration shall be
the sole and exclusive review permitted of the Committee’s decision, and the
Participant hereby explicitly waives any right to judicial review. Notice of
demand for arbitration shall be made in writing to the Committee within 30 days
after the applicable decision by the Committee. The arbitrator shall be selected
by those members of the Board of Directors who are neither members of the
Committee nor employees of the Company. If there are no such members of the
Board of Directors, the arbitrator shall be selected by the Board of Directors.
The arbitrator shall be an individual who is an attorney licensed to practice
law in the State of Delaware. Such arbitrator shall be neutral within the
meaning of the Commercial Rules of Dispute Resolution of the American
Arbitration Association; provided, however, that the arbitration shall not be
administered by the American Arbitration Association. Any challenge to the
neutrality of the arbitrator shall be resolved by the arbitrator whose decision
shall be final and conclusive. The arbitration shall be administered and
conducted by the arbitrator pursuant to the Commercial Rules of Dispute
Resolution of the American Arbitration Association. The decision of the
arbitrator on the issue(s) presented for arbitration shall be final and
conclusive and may be enforced in any court of competent jurisdiction.



--------------------------------------------------------------------------------

[SIGNATURES ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first above written.

 

TOWERS WATSON & CO. By:  

 

Name:  

 

Title:  

 

PARTICIPANT  

 

  Participant’s Signature   Date Participant’s Name   address   address  